Case 8:20-cv-00325-MSS-AEP
            Case 2:21-mc-00909
                             Document
                               Document
                                      1381 Filed
                                           Filed07/09/20
                                                 07/26/21 Page
                                                          Page11of
                                                                of38
                                                                   38PageID 2968




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA

                           CASE NO. 8:20-cv-00325-MSS-AEP

    SECURITIES AND EXCHANGE COMMISSION,                   )
                                                          )
                                  Plaintiff,              )
    v.                                                    )
                                                          )
    BRIAN DAVISON,                                        )
    BARRY M. RYBICKI,                                     )
    EQUIALT LLC,                                          )
    EQUIALT FUND, LLC,                                    )
    EQUIALT FUND II, LLC,                                 )
    EQUIALT FUND III, LLC,                                )
    EA SIP, LLC,                                          )
                                  Defendants, and         )
                                                          )
    128 E. DAVIS BLVD, LLC,                               )
    310 78TH AVE, LLC,                                    )
    551 3D AVE S, LLC,                                    )
    604 WEST AZEELE, LLC,                                 )
    2101 W. CYPRESS, LLC,                                 )
    2112 W. KENNEDY BLVD, LLC,                            )
    5123 E. BROADWAY AVE, LLC,                            )
    BLUE WATERS TI, LLC,                                  )
    BNAZ, LLC,                                            )
    BR SUPPORT SERVICES, LLC,                             )
    BUNGALOWS TI, LLC,                                    )
    CAPRI HAVEN, LLC,                                     )
    EA NY, LLC,                                           )
    EQUIALT 519 3RD AVE S., LLC,                          )
    MCDONALD REVOCABLE LIVING TRUST,                      )
    SILVER SANDS TI, LLC,                                 )
    TB OLDEST HOUSE EST. 1842, LLC,                       )
                                                          )
                                  Relief Defendants.      )
    ______________________________________________________)

       AMENDED COMPLAINT FOR INJUNCTIVE AND OTHER RELIEF AND
                     DEMAND FOR JURY TRIAL
           Plaintiff Securities and Exchange Commission (“Commission”) alleges:


                                             1
Case 8:20-cv-00325-MSS-AEP
            Case 2:21-mc-00909
                             Document
                               Document
                                      1381 Filed
                                           Filed07/09/20
                                                 07/26/21 Page
                                                          Page22of
                                                                of38
                                                                   38PageID 2969




                                   I.      INTRODUCTION
       1.     The Commission brings this emergency action to halt an ongoing fraud

    conducted by EquiAlt LLC (“EquiAlt”), a private real estate investment company.

    Beginning in 2011 to the present, Defendants EquiAlt, Brian Davison (“Davison”) and

    Barry Rybicki (“Rybicki”) conducted a scheme to defraud, raising more than $170 million

    from over 1,100 investors nationwide, many of them elderly, through fraudulent

    unregistered securities offerings. Defendants promised investors that substantially all of

    their money would be used to purchase real estate in distressed markets in the United States

    and their investments would yield generous returns. Instead, EquiAlt, Davison, and

    Rybicki misappropriated millions in investor funds for their personal benefit.

       2.     Despite receiving over $170 million in investor funds, the revenues generated

    by EquiAlt’s real estate portfolio have been significantly less than the amounts of interest

    owed to investors. Without sufficient revenues to pay the money owed to investors, the

    Defendants, in classic Ponzi scheme fashion, resorted to using new investor money to pay

    the returns promised to existing investors.      Meanwhile, Davison and Rybicki paid

    themselves millions from the EquiAlt companies and spent this money on luxury

    automobiles, fine jewelry and chartering private jets, among other expenditures.

       3.     In addition to conducting a Ponzi scheme and misappropriating investor money,

    Davison and Rybicki made material misrepresentations and omissions in order to sell the

    investments to investors.    The investments—unregistered securities in the form of

    debentures issued by four real estate investment funds managed by EquiAlt—were falsely

    touted to investors as “secure,” “safe,” “low risk,” and “conservative.” Davison and




                                                 2
Case 8:20-cv-00325-MSS-AEP
            Case 2:21-mc-00909
                             Document
                               Document
                                      1381 Filed
                                           Filed07/09/20
                                                 07/26/21 Page
                                                          Page33of
                                                                of38
                                                                   38PageID 2970




    Rybicki also falsely touted that the investments had earned millions of dollars in profits,

    all the time knowing that since at least 2016 the investment funds’ revenues failed to cover

    even their own expenses.       Moreover, Davison and Rybicki paid significant sales

    commissions to numerous unregistered sales agents who sold investments to unaccredited

    and unsophisticated investors in various states.

       4.     At all times relevant to the allegations herein, Davison and Rybicki exercised

    control over the business operations of EquiAlt and its four real estate investment funds:

    EquiAlt Fund, LLC (“Fund 1”), EquiAlt Fund II, LLC (“Fund 2”), EquiAlt Fund III (“Fund

    3”), and EA SIP, LLC (“EA SIP Fund”) (collectively the “Funds”). Although their

    responsibilities overlapped to some extent, Davison primarily controlled the accounting,

    finances, bank accounts, and real estate strategy. Rybicki primarily controlled

    communications with investors, marketing, debenture terms, fundraising, and the

    relationship with and commission payments made to unregistered sales agents. Rybicki

    also executed agreements with investors, including debentures and subscription

    agreements containing numerous representations and warranties. The two principals

    communicated frequently about the Funds’ operations, and worked jointly on the Funds’

    strategic planning and administration.

       5.     Investor money has been misused, commingled, and misappropriated in several

    distinct ways, including (a) money from one Fund used to purchase real estate for another

    Fund or for third party entities owned by Davison; (b) money from one Fund used to pay

    investors in another Fund; (c) substantial undisclosed commissions paid to unregistered

    sales agents; (d) substantial undisclosed fees such as due diligence fees, management fees,



                                                 3
Case 8:20-cv-00325-MSS-AEP
            Case 2:21-mc-00909
                             Document
                               Document
                                      1381 Filed
                                           Filed07/09/20
                                                 07/26/21 Page
                                                          Page44of
                                                                of38
                                                                   38PageID 2971




    success fees, auction fees, underwriting fees, and purchase discount fees paid to EquiAlt

    and Davison; and (e) substantial improper distributions of cash to Davison and Rybicki in

    “bonuses” and “principal return.”      As a result of this misuse and misappropriation of

    millions of dollars of investor funds, Fund 1, Fund 2, and the EA SIP Fund are in a

    precarious financial condition.

       6.      The combined assets of EquiAlt and its three active funds (Fund 1, Fund 2, and

    the EA SIP Fund) are insufficient to repay the principal and interest owed to investors.

    EquiAlt has many debentures for which the maturity date has already passed that continue

    to accumulate on a month-to-month basis. By December 2019, the three active Funds had

    issued debentures that had matured totaling $39.7 million in principal and interest. As of

    December 2019, the combined current assets of EquiAlt and the three active Funds were

    insufficient to repay the principal and interest owed to investors for the debentures that had

    matured. By December 2020, matured debentures will accumulate to approximately $68.9

    million in principal and interest. Thus, the combined assets of the three active Funds are

    insufficient to pay investors the principal and interest that will be owed to them at the end

    of this year.

       7.      As a result of the conduct alleged in this Amended Complaint, all the Defendants

    violated Sections 5(a) and 5(c) of the Securities Act of 1933 (“Securities Act”), 15 U.S.C.

    §§ 77e(a) and 77e(c); Section 17(a)(2) of the Securities Act, 15 U.S.C. § 77q(a); and

    Section 10(b) of the Securities Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. §

    78j(b), and Exchange Act Rule 10b-5, 17 C.F.R. § 240.10b-5. Defendants Davison and

    Rybicki also, directly and indirectly, violated the anti-fraud provisions of the Exchange



                                                  4
Case 8:20-cv-00325-MSS-AEP
            Case 2:21-mc-00909
                             Document
                               Document
                                      1381 Filed
                                           Filed07/09/20
                                                 07/26/21 Page
                                                          Page55of
                                                                of38
                                                                   38PageID 2972




    Act as Control Persons of EquiAlt under Section 20(a) of the Exchange Act, 15 U.S.C. §

    78t(a). Finally, Defendants EquiAlt, Davison, and Rybicki have also aided and abetted

    violations of Section 15(a) of the Exchange Act, 15 U.S.C. § 78o(a). Unless restrained and

    enjoined, EquiAlt, Davison, and Rybicki are reasonably likely to continue to violate the

    federal securities laws.

       8.     Relief Defendants have all received proceeds of the fraud without any legitimate

    entitlement to the money.

       9.     To halt this ongoing fraud, maintain the status quo, and preserve investor assets,

    the Commission seeks several forms of relief, including maintenance of the asset freeze

    currently in place, and the Court’s continued employment of the appointed Receiver. The

    Commission also seeks permanent injunctions and civil money penalties against all the

    Defendants, and disgorgement of ill-gotten gains against the Defendants and Relief

    Defendants.

                     II.       DEFENDANTS AND RELIEF DEFENDANTS

       A. Defendants

       10.    DAVISON is a resident of Tampa, Florida. During all relevant times Davison

    was EquiAlt’s owner and Chief Executive Officer and together with Rybicki maintained

    control over the Funds. Davison personally controlled the bank accounts, finances, and

    accounting for each of the Funds. Davison was in control of most of the real estate

    activities and administrative activities of the Funds. Davison was also in charge of the

    Funds’ strategic planning and administration.      Davison is not, and has never been,




                                                 5
Case 8:20-cv-00325-MSS-AEP
            Case 2:21-mc-00909
                             Document
                               Document
                                      1381 Filed
                                           Filed07/09/20
                                                 07/26/21 Page
                                                          Page66of
                                                                of38
                                                                   38PageID 2973




    registered with the Commission, FINRA, or any state securities regulator. Davison,

    through his ownership of EquiAlt, owns Fund 1, Fund 2, Fund 3, and the EA SIP Fund.

       11.     RYBICKI is a resident of Phoenix, Arizona. During all relevant times, Rybicki

    held various titles at EquiAlt including, Managing Director, Vice President, and President,

    and together with Davison maintained control over the Corporate Defendants. Rybicki’s

    activities were largely directed toward soliciting and raising money from investors.

    Rybicki, along with Davison, revised and approved changes to Fund offering materials;

    signed debentures and subscription agreements; created, reviewed, and approved

    marketing materials, quarterly performance updates, and account statements sent to

    investors; recruited and supervised unregistered third-party sales agents; paid

    commissions; and developed and administered the Funds’ redemption policy. Rybicki was

    also in charge of the Funds’ strategic planning and administration. Rybicki communicated

    directly with investors, and raised money from investors for the Funds. Rybicki is the

    owner of Relief Defendant BR Support Services, LLC, which provided investor-related

    services to EquiAlt. In addition to the millions he received in commissions from the Funds,

    Rybicki also received more than $3.7 million from the Funds for “return of principal.”

    Rybicki is not, and has never been, registered with the Commission, FINRA, or any state

    securities regulator.

       12.     EQUIALT is a Tampa, Florida-based limited liability company not registered

    with the Commission in any capacity with no publicly traded stock. Formed in 2011,

    EquiAlt’s primary business is to manage Fund 1, Fund 2, Fund 3, and the EA SIP Fund,




                                                6
Case 8:20-cv-00325-MSS-AEP
            Case 2:21-mc-00909
                             Document
                               Document
                                      1381 Filed
                                           Filed07/09/20
                                                 07/26/21 Page
                                                          Page77of
                                                                of38
                                                                   38PageID 2974




    and has approximately twelve employees in three states.        During all relevant times,

    EquiAlt has been owned by Davison.

       13.    FUND 1 is a Nevada limited liability company formed on May 23, 2011. On

    July 19, 2011, Fund 1 filed with the Commission a Form D notice of exempt offering of

    debentures pursuant to Rule 506 of Regulation D of the Securities Act (“Rule 506”) seeking

    to raise $50 million from investors. On August 13, 2019, Fund 1 filed an amended Form D

    notice under Rule 506 seeking to raise $125 million from investors. Fund 1 has raised

    approximately $110 million from 733 investors during the period January 2011 through

    November 2019.

       14.    FUND 2 is a Nevada limited liability company formed on April 24, 2013. On

    April 4, 2016, Fund 2 filed with the Commission a Form D notice of exempt offering of

    debentures pursuant to Rule 506 seeking to raise $20 million from investors. On September

    1, 2017, Fund 2 filed an amended Form D notice under Rule 506 seeking to raise $50

    million from investors. Fund 2 has raised approximately $39 million from 266 investors

    during the period 2013 through November 2019.

       15.    FUND 3 is a Nevada limited liability company formed on June 26, 2013. Fund

    3 (now closed) raised approximately $2.6 million from investors during the period July

    2013 through December 2015.

       16.    EA SIP Fund is a Nevada limited liability company formed on May 23, 2016.

    On August 8, 2016, the EA SIP Fund filed with the Commission a Form D notice of exempt

    offering debentures pursuant to Rule 506 seeking to raise $50 million from investors. The




                                                7
Case 8:20-cv-00325-MSS-AEP
            Case 2:21-mc-00909
                             Document
                               Document
                                      1381 Filed
                                           Filed07/09/20
                                                 07/26/21 Page
                                                          Page88of
                                                                of38
                                                                   38PageID 2975




    EA SIP Fund has raised $21.7 million from 138 investors during the period April 2016

    through November 2019.

       B. Relief Defendants

       17.    128 E DAVIS BLVD, LLC is a Florida limited liability company which

    received investors’ proceeds emanating from the Defendants’ securities fraud and holds

    assets belonging to the Funds.

       18.    310 78TH AVE, LLC is a Florida limited liability company which received

    investors’ proceeds emanating from the Defendants’ securities fraud and holds assets

    belonging to the Funds.

       19.    551 3RD AVE S, LLC is a Florida limited liability company which received

    investors’ proceeds emanating from the Defendants’ securities fraud and holds assets

    belonging to the Funds.

       20.    604 WEST AZEELE, LLC is a Florida limited liability company which

    received investors’ proceeds emanating from the Defendants’ securities fraud and holds

    assets belonging to the Funds.

       21.    2101 W. CYPRESS, LLC is a Florida limited liability company which received

    investors’ proceeds emanating from the Defendants’ securities fraud and holds assets

    belonging to the Funds.

       22.    2112 W. KENNEDY BLVD, LLC is a Florida limited liability company which

    received investors’ proceeds emanating from the Defendants’ securities fraud and holds

    assets belonging to the Funds.




                                              8
Case 8:20-cv-00325-MSS-AEP
            Case 2:21-mc-00909
                             Document
                               Document
                                      1381 Filed
                                           Filed07/09/20
                                                 07/26/21 Page
                                                          Page99of
                                                                of38
                                                                   38PageID 2976




       23.    5123 E. BROADWAY AVE, LLC is a Florida limited liability company which

    received investors’ proceeds emanating from the Defendants’ securities fraud and holds

    assets belonging to the Funds.

       24.    BLUE WATERS TI, LLC is a Florida limited liability company which

    received investors’ proceeds emanating from the Defendants’ securities fraud and holds

    assets belonging to the Funds.

       25.    BNAZ, LLC is a Florida limited liability company which received investors’

    proceeds emanating from the Defendants’ securities fraud.

       26.    BR SUPPORT SERVICES, LLC is an Arizona limited liability company

    which received investors’ proceeds emanating from the Defendants’ securities fraud.

    Rybicki owns BR Support Services which provided investor-related services to EquiAlt,

    and has collected millions in commissions from the Funds.

       27.    BUNGALOWS TI, LLC is a Florida limited liability company which received

    investors’ proceeds emanating from the Defendants’ securities fraud and holds assets

    belonging to the Funds.

       28.    CAPRI HAVEN, LLC is a Florida limited liability company which received

    investors’ proceeds emanating from the Defendants’ securities fraud and holds assets

    belonging to the Funds.

       29.    EA NY, LLC is a New York limited liability company which received investors’

    proceeds emanating from the Defendants’ securities fraud and holds assets belonging to

    the Funds.




                                               9
Case 8:20-cv-00325-MSS-AEP
            Case 2:21-mc-00909
                             Document
                               Document
                                      1381 Filed
                                           Filed07/09/20
                                                 07/26/21 Page
                                                          Page10
                                                               10of
                                                                 of38
                                                                    38PageID 2977




       30.     EQUIALT 519 3RD AVE S., LLC is a Florida limited liability company which

     received investors’ proceeds emanating from the Defendants’ securities fraud and holds

     assets belonging to the Funds.

       31.     MCDONALD REVOCABLE LIVING TRUST is a trust which received

     investors’ proceeds emanating from the Defendants’ securities fraud and holds assets

     belonging to the Funds. Davison is both the Trustee and a beneficiary of the Trust. Davison

     improperly directed that millions of dollars from EquiAlt and the Funds be sent to the Trust

     as “principal return.”

       32.     SILVER SANDS TI, LLC is a Florida limited liability company which received

     investors’ proceeds emanating from the Defendants’ securities fraud and holds assets

     belonging to the Funds.

       33.     TB OLDEST HOUSE EST. 1842, LLC is a Florida limited liability company

     which received investors’ proceeds emanating from the Defendants’ securities fraud and

     holds assets belonging to the Funds.

       34.     By order of this Court, EquiAlt, the Funds, and the Relief Defendants are under

     the control of a Receiver.

                              III.     JURISDICTION AND VENUE

       35.     This Court has jurisdiction over this action pursuant to Sections 20(b),

     20(d)(1) and 22(a) of the Securities Act, 15 U.S.C. §§ 77t(b), 77t(d)(1), and 77v(a), and

     21(d), 21 (e), and 27 of the Exchange Act, 15 U.S.C. §§78u(d), 78u(e) and 78aa.

       36.     This Court has personal jurisdiction over the Defendants and venue is proper in

     the Middle District of Florida because Davison resides in the District, EquiAlt has its



                                                 10
Case 8:20-cv-00325-MSS-AEP
            Case 2:21-mc-00909
                             Document
                               Document
                                      1381 Filed
                                           Filed07/09/20
                                                 07/26/21 Page
                                                          Page11
                                                               11of
                                                                 of38
                                                                    38PageID 2978




     principal place of business in the District, and the Funds’ business operations have been

     conducted in the District. Furthermore, much of the conduct constituting the fraud alleged

     in this Amended Complaint has occurred in the Middle District.

       37.      In connection with the conduct alleged in the Amended Complaint, Defendants,

     directly and indirectly, singly or in concert with others, made use of the means or

     instrumentalities of interstate commerce, the means or instruments of transportation or

     communication in interstate commerce, and of the mails.

                                        IV.        FACTS

                                A. EquiAlt and Its Control Persons

       38.      At all relevant times, Davison owned EquiAlt, whose primary business was to

     manage the operations of the Funds. Davison and Rybicki worked jointly to establish the

     Funds’ sales operations and investor communications, and the two communicated

     frequently and regularly regarding the status of the Funds. Although there was overlap,

     Davison and Rybicki largely split their primary functions.

       39.      Davison, the CEO, formed EquiAlt in 2011 and had signature authority over the

     bank accounts for EquiAlt and the Funds. Davison controlled the real estate investment

     portfolio and the Funds’ day-to-day activities and general affairs. He supervised and

     directed the controller and accounting personnel for the company.        He also signed

     numerous debentures and checks authorizing the use of new investor proceeds to make

     interest payments to old investors, and checks misappropriating money to himself and

     Rybicki.




                                                11
Case 8:20-cv-00325-MSS-AEP
            Case 2:21-mc-00909
                             Document
                               Document
                                      1381 Filed
                                           Filed07/09/20
                                                 07/26/21 Page
                                                          Page12
                                                               12of
                                                                 of38
                                                                    38PageID 2979




       40.     Rybicki primarily controlled the sales force and communications with investors.

     Rybicki signed investor debentures and subscription agreements as EquiAlt’s “Managing

     Director” and is listed as “Executive Officer” and “Promoter” in Fund 1’s August 13, 2019

     amended Form D. Both Davison and Rybicki reviewed, revised, and made changes to

     private placement memoranda (“PPMs”), debentures, and subscription agreements for the

     Funds.   In addition, Rybicki created, reviewed, or approved changes to marketing

     materials, quarterly performance updates, and account statements that were sent to

     investors. According to Davison’s sworn testimony, control over the distribution and

     dissemination of the Funds’ PPMs was within Rybicki’s scope of responsibility or within

     “[h]is wheelhouse so to say.” Rybicki also controlled the distribution or dissemination of

     the Funds’ offering documents to prospective investors, such as the debentures and

     subscription agreements.

       41.     Rybicki was otherwise primarily responsible for raising money for the Funds

     from investors.   In this regard, Rybicki managed EquiAlt’s relationships with various

     third-party sales agents (acting as unregistered broker-dealers) who sold the Funds’

     securities. Rybicki recruited these sales agents and provided these agents with marketing

     and offering materials that were used to sell the Funds’ securities to largely elderly and

     unsophisticated investors. He also provided EquiAlt’s President of Business Development

     and Marketing with marketing materials, quarterly performance updates, and offering

     materials to send to investors. Rybicki even advised third-party sales agents that neither a

     license nor registration were required to sell EquiAlt securities. Rybicki also met with

     investors and solicited investments in the Funds directly.



                                                 12
Case 8:20-cv-00325-MSS-AEP
            Case 2:21-mc-00909
                             Document
                               Document
                                      1381 Filed
                                           Filed07/09/20
                                                 07/26/21 Page
                                                          Page13
                                                               13of
                                                                 of38
                                                                    38PageID 2980




       42.     Rybicki along with Davison controlled the debentures’ terms, including the

     interest rate, lock-up period, and the amount of commission paid. Furthermore, Rybicki

     reviewed and approved all requests for commission payments. Indeed, almost all of the

     commission payments made to the unregistered third-party agents were made by Rybicki’s

     company, BR Support Services.

       43.     Rybicki managed the redemption process. Rybicki, along with Davison, decided

     whether to approve early redemption requests by investors who sought the return of

     principal before the maturity date. Rybicki also revised the Funds’ redemption policy in

     2019 to address cash flow liquidity problems.

                                        B. EquiAlt Offerings

       44.     In marketing materials and through its website, EquiAlt claims to own a portfolio

     of revenue-generating condominiums and single and multi-family homes. Meanwhile, the

     PPMs for the Funds state that the investment objective of the Funds is to purchase and sell

     single-family properties in distressed real estate markets in the U.S. and participate in

     opportunistic lending in the U.S. In marketing materials provided to prospective investors,

     EquiAlt boasts that its programs or offerings “protect against market conditions” and are

     “not susceptible to interest rate hikes & lending trends.” EquiAlt also claims to provide

     commercial lending investments to construction and development projects, “filling in the

     gaps left by local community banking systems.”

       45.     From January 2011 to November 2019, EquiAlt raised more than $170 million

     from some 1,100 investors though the sale of fixed rate debentures issued by the Funds.

     Of that total, $145 million was raised from January 2015 through November 2019. These



                                                 13
Case 8:20-cv-00325-MSS-AEP
            Case 2:21-mc-00909
                             Document
                               Document
                                      1381 Filed
                                           Filed07/09/20
                                                 07/26/21 Page
                                                          Page14
                                                               14of
                                                                 of38
                                                                    38PageID 2981




     debentures are securities within the meaning of Section 2(a)(1) of the Securities Act and

     Section 3(a)(10) of the Exchange Act. EquiAlt continued to market and raise funds from

     investors up until the time that the SEC filed its original Complaint on February 11, 2020.

       46.     Defendants sold investors securities consisting of 3 to 4 year term debentures of

     the Funds providing a fixed annual return of generally 8 % to 10%. Many of the investors

     were elderly, retired and used IRAs to fund their investments in the Funds. Furthermore,

     many of the investors were unaccredited or unsophisticated in that they lacked knowledge

     and expertise in financial or business matters, were not capable of evaluating the merits

     and risks of the investment, and were not otherwise capable of bearing the economic risks

     of the investment. Many of the investors were attracted by representations that the

     investments in the Funds were “secure,” “safe,” “low risk,” and “conservative” and by

     assurances that EquiAlt could not go bankrupt.

       47.     EquiAlt used in-house employees and unregistered external sales agents and

     financial advisors to solicit investments from the general public through cold calling

     campaigns, social media, websites, and in-person meetings. This sales force was amassed

     in large part by Rybicki. Even though Davison and Rybicki were advised on multiple

     occasions by attorneys for various sales agents that this method of sales may violate

     securities laws, Davison and Rybicki persisted in using this method of solicitation to

     investors. Indeed, Davison and Rybicki misrepresented to outside sales agents that it was

     permissible for these agents to sell these securities while not registered with state and

     federal regulatory authorities. This solicitation method continued even after the State of

     California’s Department of Business oversight issued a cease and desist order in October



                                                 14
Case 8:20-cv-00325-MSS-AEP
            Case 2:21-mc-00909
                             Document
                               Document
                                      1381 Filed
                                           Filed07/09/20
                                                 07/26/21 Page
                                                          Page15
                                                               15of
                                                                 of38
                                                                    38PageID 2982




     2018 to one of EquiAlt’s outside sales agents ordering him to refrain from conducting

     business as an unregistered broker-dealer by selling the Funds, which were deemed to be

     securities.

                                           C. Fraudulent Conduct

        i.         The Defendants Are Conducting a Ponzi Scheme

        48.        Despite the fact that some actual real estate operations were occurring, the Funds

     have operated as a Ponzi scheme since at least 2016. More specifically, in a classic Ponzi-

     scheme fashion, the Funds are paying investors their monthly interest payments for the

     debentures by raising and using new investor funds to pay old investors. While Fund 3 is

     now closed, Fund 1, Fund 2, and the EA SIP Fund have collectively been raising from

     investors approximately $2-3 million per month since January 2018, and have raised more

     than $170 million from investors.

        49.        Notably, by 2016, the interest owed to the Funds’ investors greatly exceeded

     revenues generated from the Funds’ business operations. Since at least 2016, the Funds’

     revenues from property rentals, sales of properties or other sources (other than investor

     funds) have been insufficient to meet the overwhelming debt service obligations created

     by the debentures that were being sold. For example, in December 2016, non-investor

     revenues for the Funds for the month were only $1.16 million while distributions to

     investors that month were $2.29 million. Thus, more than $1.127 million of new investor

     funds were used to cover the debt service to investors in December 2016.                 These

     distribution deficits continued month after month causing Defendants to use new investor

     money to service old investors’ payouts ultimately totaling millions each year. Indeed, in



                                                     15
Case 8:20-cv-00325-MSS-AEP
            Case 2:21-mc-00909
                             Document
                               Document
                                      1381 Filed
                                           Filed07/09/20
                                                 07/26/21 Page
                                                          Page16
                                                               16of
                                                                 of38
                                                                    38PageID 2983




     2019, the deficit between non-investor revenues and distributions to investors totaled more

     than $12 million for the year. That millions of dollars of new investor funds were used to

     service the interest owed to old investors was never disclosed to investors.

        50.     Moreover, this scheme was unsustainable. Even if Fund 1, Fund 2 and the EA

     SIP Fund were able to liquidate their real estate holdings at the values stated in their internal

     books and records, the Funds’ combined assets would fall millions of dollars short of the

     amounts owed to investors. In February 2020, more than $39 million of principal payments

     were overdue and the debentures were in default. By the end of December 2020, that

     number increases to about $68.9 million. The shortfall between what is owed to investors

     and EquiAlt’s predicted revenues and asset value grows even larger over time as additional

     agreements mature and revenues remain flat. The real estate holdings’ are simply

     insufficient, both in revenues and value (even if they increase in value significantly) to

     support this house of cards organizational model.

        ii.     Misappropriation of Investor Funds

        51.     Defendants Davison and Rybicki have misappropriated millions of dollars from

     the Funds for their own personal benefit. In fact, between 2017 and 2018, Davison and

     Rybicki received improper cash distributions listed on the books as “annual bonuses,”

     “principal returns,” and “principal reduction payments” totaling more than $11.5 million

     from the Funds. Of these, Davison received about $7.8 million and Rybicki about $3.7

     million. Nothing in the PPMs or other offering documents provided for such payments or

     informed Fund investors that Davison and Rybicki could avail themselves of such




                                                    16
Case 8:20-cv-00325-MSS-AEP
            Case 2:21-mc-00909
                             Document
                               Document
                                      1381 Filed
                                           Filed07/09/20
                                                 07/26/21 Page
                                                          Page17
                                                               17of
                                                                 of38
                                                                    38PageID 2984




     distributions and bonuses. Moreover, no one else at EquiAlt received similar “principal

     returns,” only Davison and Rybicki.

       52.     Davison and Rybicki often used this money to purchase high-end luxury items.

     Davison alone spent more than $14 million of EquiAlt’s funds on personal luxury items

     such as cars, (including multiple Ferraris, a Bentley, a Rolls Royce, and a Pagani), jewelry,

     and chartering private jets. In addition, Davison also used more than $4 million taken from

     Fund I and EquiAlt to pay off personal credit card debt. In April 2017, Davison also took

     cash distributions from several of the Funds totaling $1.8 million and used the money to

     pay personal back income taxes owed to the Internal Revenue Service. Rybicki similarly

     purchased a Ferrari, Porsches, luxury watches, and an interest in a soccer team with the

     monies he received from EquiAlt and the Funds.

       53.     In addition to these improper cash distributions, Davison used money taken from

     the Funds to purchase real estate for his own benefit. Specifically, Davison diverted more

     than $600,000 directly from Fund I’s account (and an additional $1.9 million from

     EquiAlt’s accounts) to pay for his personal residence. Another $2.7 million was diverted

     from Fund I, to pay for a Manhattan condominium (held in the name of Relief Defendant

     EA NY, LLC) which has never generated any income for the Funds, despite having been

     purchased several years ago with investor money.           Instead, Davison stays at the

     condominium when visiting New York and Davison included it among lists of his personal

     assets. In addition, another Tampa property, 2101 W. Cypress, was purchased by Fund I

     in 2017, and refurbished to become a garage to store Davison’s personal car collection.

     Davison misappropriated approximately $803,888 from Fund I to purchase and refurbish



                                                  17
Case 8:20-cv-00325-MSS-AEP
            Case 2:21-mc-00909
                             Document
                               Document
                                      1381 Filed
                                           Filed07/09/20
                                                 07/26/21 Page
                                                          Page18
                                                               18of
                                                                 of38
                                                                    38PageID 2985




     the Cypress property. However, Davison never paid the Funds back the money he used to

     purchase and improve any of these properties, despite having purchased the properties

     several years ago with Fund money. Nothing in the Fund documents provided that Davison

     could use money from the Funds to purchase property for his own personal use.

        iii.   Misuse of Investor Funds

       54.     Instead of investing their funds as promised, the Defendants have misused

     millions of investors’ dollars in a manner inconsistent with the PPMs and account

     statements provided to investors, drafted and approved by Davison and Rybicki.

       55.     More specifically, the PPMs for Fund 1, Fund 2, and the EA SIP Fund state that

     investor money would be used to purchase, own, improve and/or sell real property and

     included a detailed chart of “projected sources and uses of cash.” The chart, however,

     identified only the following six specific uses of that cash: investments in property,

     accounting and tax preparation, legal costs, investor relations and communications

     expenses, marketing and sponsorship event fees, and miscellaneous expenses and reserves.

     While the PPMs for these Funds state that “All uses of proceeds are estimated and subject

     to change,” only the above six specific uses of investor proceeds are delineated in the

     document. An example of one of the charts included in the PPMs for Fund 1 is set forth

     below (the other Funds’ PPMs contain similar charts):




                                                18
Case 8:20-cv-00325-MSS-AEP
            Case 2:21-mc-00909
                             Document
                               Document
                                      1381 Filed
                                           Filed07/09/20
                                                 07/26/21 Page
                                                          Page19
                                                               19of
                                                                 of38
                                                                    38PageID 2986




      SOURCES:

      Debentures:                                                       $50,000,000.00


      TOTAL SOURCES:                                                    $50,000,000.00



     USES:

      Investment in Property                           $45,000,000.00
      Accounting and Tax Preparation                   $550,000.00
      Legal Costs                                      $250,000.00
      Investor Relations and Communications Expenses   $2,500,000.00

      Marketing and Sponsorship Event Fees             $200,000.00
      Miscellaneous Expenses and Reserves              $1,500,000.00

      TOTAL USES:                                      $50,000,000.00



       56.          Despite the restrictions of use contained in the PPMs, the Defendants misused

     investor funds in several ways, including (a) using money from one Fund to purchase real

     estate for another Fund or for third party entities owned by Davison; (b) using money from

     one Fund to pay investors in another Fund; (c) paying substantial undisclosed commissions

     to unregistered sales agents; (d) substantial undisclosed fees such as due diligence fees,

     management fees, success fees, auction fees, underwriting fees, purchase discount fees,

     and bonuses paid to EquiAlt and Davison; and (e) substantial improper cash distributions

     to Davison and Rybicki. The misuse of investor funds continued over a period of several

     years and totaled millions of dollars.

                               D. Misrepresentations and Omissions to Investors

         i.         False Claims About Use of Investor Funds

       57.          The Defendants have misrepresented to investors how their money would be

     used by the Funds. For example, the PPMs for Fund 1, Fund 2, and the EA SIP Fund


                                                       19
Case 8:20-cv-00325-MSS-AEP
            Case 2:21-mc-00909
                             Document
                               Document
                                      1381 Filed
                                           Filed07/09/20
                                                 07/26/21 Page
                                                          Page20
                                                               20of
                                                                 of38
                                                                    38PageID 2987




     indicate that approximately 90% of investor funds would be used to “invest in property.”

     Yet, less than 50% of investor funds were actually used for that purpose. Indeed, a

     substantial part of the remaining funds were used for improper purposes such as the

     payment of millions of dollars in fees, principal returns, and bonuses to Davison, Rybicki

     and others. The offering documents or marketing materials sent to investors did not include

     any of these fees. Davison and Rybicki both controlled the content included in the PPMs.

     Critically, both Davison and Rybicki oversaw the distribution of these to investors knowing

     that the PPMs and investor account statements misrepresented how investor funds would

     be used. In addition, both Davison and Rybicki allowed these misrepresentation to

     continue for years without correcting the misrepresentations in the PPMs and other offering

     documents.

       58.     In addition to the PPMs, Rybicki, or others under his direction, supervision or

     control, provided account statements to investors showing that almost 90% of investors’

     funds were invested in real estate.

       59.     Defendants, as the persons who controlled the Funds’ financial, sales and

     marketing activities, also knew, or had access to, specific information about the Funds’

     financial status or condition. More specifically, Davison had knowledge of the Funds’

     bank accounts and access to the Funds’ accounting software containing detailed

     information about the Funds’ finances. Rybicki had knowledge of information concerning

     the Funds’ real estate investments, liquidity, and the revenues generated by the Funds’ real

     estate holdings. As a result of their knowledge of, or access to, this financial information




                                                 20
Case 8:20-cv-00325-MSS-AEP
            Case 2:21-mc-00909
                             Document
                               Document
                                      1381 Filed
                                           Filed07/09/20
                                                 07/26/21 Page
                                                          Page21
                                                               21of
                                                                 of38
                                                                    38PageID 2988




     Rybicki and Davison knew or were reckless in not knowing that EquiAlt was not investing

     the Funds’ assets as promised.

        60.    The Defendants also failed to disclose the various fees being paid by the Funds

     to EquiAlt. As alleged above, the PPMs for Fund 1, Fund 2, and the EA SIP Fund disclosed

     a list of specific uses of investor funds. This list, however, did not disclose that the Funds

     would use investor money to pay EquiAlt extraneous fees described above totaling millions

     of dollars. For example, although not disclosed to investors, the Funds paid EquiAlt a so-

     called “discount fee” or the difference in the listed sales price for a particular property and

     the ultimate purchase priced paid by the Fund to acquire such property. Instead of

     benefiting from a lower ultimate sales price for the property, the Funds paid the actual cost

     savings to EquiAlt as a discount fee. No aspect of this fee was ever disclosed to investors

     who were already paying substantial management and other fees to EquiAlt supposedly to

     manage the Funds.

        61.    Defendants knew or were reckless in not knowing that the Funds were paying

     these undisclosed “discount fees” to EquiAlt. Davison specifically directed that the

     discount fee be taken. For his part, Rybicki was given a profit and loss statement for

     February 2017 which specifically reported that EquiAlt had generated “discount fee

     income” totaling $605,000 in connection with Fund 1. This and other documents indicate

     that Rybicki was privy to financial information about the nature and amount of undisclosed

     fees paid by the Funds to EquiAlt.

        62.    The Defendants also failed to disclose to investors that more than $6.61 million

     of investor money would be transferred between the Funds with the money raised by one



                                                   21
Case 8:20-cv-00325-MSS-AEP
            Case 2:21-mc-00909
                             Document
                               Document
                                      1381 Filed
                                           Filed07/09/20
                                                 07/26/21 Page
                                                          Page22
                                                               22of
                                                                 of38
                                                                    38PageID 2989




     Fund being used to pay the debts and obligations of another Fund. For example, in

     December 2015, Fund 1 and Fund 2 transferred, respectively $1.29 million and $1.08

     million to Fund 3, which Fund 3 used to pay approximately $2.3 million in principal and

     interest to its investors. Although Fund 3 transferred title to the properties it held to Funds

     1 and 2, the value of the properties was far less than the $2.3 million that Funds I and 2 had

     transferred to Fund 3. Certainly, Fund 3 could not have paid its investors without the cash

     infusion from Funds 1 and 2.

        63.    The Defendants also failed to adequately disclose to investors that their funds

     would be used to pay commissions to unregistered third party sales agents. First, many of

     the subscription agreements signed by Rybicki stated that investments in the Funds were

     being sold without the payment of a commission. Furthermore, while the PPMs provided

     to investors stated that the Funds “may” pay commissions to sales agents, in reality

     commissions were always paid in connection with the sale of the Funds’ investments. In

     addition, in many cases investors never received the PPMs and were not informed about

     any commission being paid in connection with their investment.

        64.    Rybicki knew that many of the subscription agreements he signed with investors

     falsely stated that investments in the Funds were being sold “without commissions.” When

     in fact, commissions were paid to outside sales agents as directed by Rybicki.         Indeed,

     emails between Rybicki and EquiAlt’s accounting controller indicate that Rybicki

     controlled the decision whether commissions would be paid to various unregisered sales

     agents in connection with the sale of the Funds’ securities.




                                                   22
Case 8:20-cv-00325-MSS-AEP
            Case 2:21-mc-00909
                             Document
                               Document
                                      1381 Filed
                                           Filed07/09/20
                                                 07/26/21 Page
                                                          Page23
                                                               23of
                                                                 of38
                                                                    38PageID 2990




       65.     Rybicki also knew his representations to investors about commissions were false

     as it was his role to recruit and pay the sales agents’ commissions. In fact, over a period

     of several years the Funds have paid commissions (primarily to Rybicki or BR Support

     Services) totaling approximately $25 million using investor money. Rybicki, or those

     acting at his direction, would distribute commission amounts to the sales agents (generally

     6% of the invested money) and Rybicki and BR Support Services would retain the

     remaining funds. Of the $25 million received in commissions, about $13 million was

     distributed to third-party unregistered sales agents.

       66.     Rybicki was, at a minimum, reckless when he failed to tell investors that EquiAlt

     was using their investment funds to pay millions in commissions to unregistered sales

     agents. As early as 2014, Davison and EquiAlt’s accountants provided Rybicki with copies

     of the Funds’ financial statements highlighting the Funds’ financial results, financial

     position, investment interest paid to investors and cash flows. The Funds’ financial

     statements show that EquiAlt was using investor proceeds to pay millions in commissions

     to unregistered sales agents.

       67.     Rybicki also had access to information concerning the financial status and

     performance of the Funds and was privy to information concerning the Funds’ expenses

     such as the amount of interest being paid to investors on the debentures. Numerous email

     communications between EquiAlt’s accountant and Rybicki indicate that Rybicki was

     informed about a wide range of financial matters relating to the Funds such as transfers of

     money among the Funds, distributions to investors, commission payments, and

     redemptions. Davison likewise provided Rybicki with important information about the



                                                  23
Case 8:20-cv-00325-MSS-AEP
            Case 2:21-mc-00909
                             Document
                               Document
                                      1381 Filed
                                           Filed07/09/20
                                                 07/26/21 Page
                                                          Page24
                                                               24of
                                                                 of38
                                                                    38PageID 2991




     Funds’ financial performance such as weekly cash flow reports detailing, among other

     things, the Funds’ cash inflow and outflows. Davison had access to all the accounting

     records of EquiAlt and the Funds.

       68.     Both Davison and Rybicki were directly involved in matters concerning the

     Funds’ daily financial operations and activities including important matters such as

     ensuring that the Funds had adequate capital to cover redemptions. One email that is

     particularly illustrative shows the level of Rybicki’s involvement in the Funds’ financial

     matters. In an email dated August 22, 2017 between Rybicki and a sales agent about the

     renewal of an investment, Rybicki wrote:

                    Back when we were doing that I was trying to get ahead of
                    the redemptions etc…because they were larger paybacks if
                    they didn’t renew and therefore the strategic thing to do was
                    either renew them or make sure we were capitalized enough
                    to pay them back and keep operating business as usual. …

                    Bottom line on that is that we have to protect the fund, that
                    is job number 1 and sometimes the best way to do that is to
                    get in front of those redemptions one way or another. …

       69.     Investors were also misled about the payment of management fees to EquiAlt.

     Although EquiAlt collected substantial management fees from the Funds, many investors

     were expressly told that no management fees would be paid to EquiAlt. For example,

     EquiAlt’s President of Business Development and Marketing stated to Fund 2 investors in

     writing that EquiAlt had no management fees.

       70.     Moreover, although the PPMs for all the Funds state that “the Manager will

     receive Management Fees as set forth in the Operating Agreement and as described more

     fully below,” there is no description elsewhere in the PPMs (or in the Operating



                                                 24
Case 8:20-cv-00325-MSS-AEP
            Case 2:21-mc-00909
                             Document
                               Document
                                      1381 Filed
                                           Filed07/09/20
                                                 07/26/21 Page
                                                          Page25
                                                               25of
                                                                 of38
                                                                    38PageID 2992




     Agreements, which were not sent to investors) of what or how the management fees would

     be paid. Nowhere in the offering materials is there any disclosure to investors that EquiAlt

     and Davison would receive more than $6.67 million in “management fees” from the Funds

     or of the millions of dollars in other fees, Davison and Rybicki received, as described

     above.

       71.     The misrepresentations were repeated in Account Statements Rybicki drafted

     and sent to investors, which falsely represented that 88% -90% of Fund I’s holdings were

     in real estate and 10% -12% was in “working capital.”

        ii.     False Statements About Risk

       72.     Investors were misled about the safety and risk of their investments both orally

     and in writing. While pitching investments in the Funds, the Defendants represented that

     the investments were “low risk,” “safe, and “conservative.” Investors were even told that

     the Funds had “never lost investor dollars since inception.” The investments, however,

     were anything but low risk, safe or conservative. In fact, the Funds have suffered

     substantial financial losses since their inception. Both Davison and Rybicki were aware

     that the Funds were operating at a loss and using new investor money to pay the interest

     payments owed to current investors.       Despite this knowledge, Davison and Rybicki

     continued to deplete the Funds monies for their own use. Indeed, Davison and Rybicki

     have depleted the Funds’ assets through a years-long scheme involving outright

     misappropriation and misuse of investor funds.

       73.     Davison and Rybicki also made false statements about the Funds’ prior

     performance. For example, investors were falsely told that Fund 3 realized a net profit of



                                                 25
Case 8:20-cv-00325-MSS-AEP
            Case 2:21-mc-00909
                             Document
                               Document
                                      1381 Filed
                                           Filed07/09/20
                                                 07/26/21 Page
                                                          Page26
                                                               26of
                                                                 of38
                                                                    38PageID 2993




     approximately $300,000 over a 24-month period and that Funds 1, 2 and the EA SIP Fund

     had accrued an estimated unrealized profit of $18 million over the life of the Funds.

       74.     Rybicki and Davison exercised control over the drafting of marketing materials

     and “fact sheets” that falsely stated that “assets are quickly brought to cash flowing (28 day

     average),” “Investors principal is not brokered or lent on someone else’s asset” and that

     EquiAlt had a “successful Track Record During the Downturn” and has “one of a few

     management teams that have operated successfully throughout the downturn of our “great

     recession’.”

       75.     Rybicki and Davison exercised control over the representations made to

     investors concerning the risk of investing in the Funds and knew that many of the

     representations were false or misleading at the time they were made to investors. In fact,

     numerous email communications between Rybicki, Davison (and other EquiAlt marketing

     executives) indicate that Rybicki and Davison were well aware that the Funds were

     experiencing liquidity problems.

       76.     Rybicki also made oral misrepresentations to investors regarding the safety of

     investing in the Funds. Rybicki promised one investor, a retired postal service worker and

     veteran who invested more than a million dollars, that he would receive a guaranteed 10%

     return on his investment. In another case involving an unaccredited investor, Rybicki

     touted the safety of investing in the EquiAlt Funds promising him that he would receive

     steady monthly returns.

       77.     Indeed, the liquidity problems were serious enough to force Rybicki and Davison

     to change the policy allowing early redemptions. More specifically, on August 9, 2018,



                                                  26
Case 8:20-cv-00325-MSS-AEP
            Case 2:21-mc-00909
                             Document
                               Document
                                      1381 Filed
                                           Filed07/09/20
                                                 07/26/21 Page
                                                          Page27
                                                               27of
                                                                 of38
                                                                    38PageID 2994




     Rybicki sent an email to Davison and other EquiAlt marketing executives concerning:

     “Liquidity of the Fund.” In this email, Rybicki stated that he planned to notify EquiAlt’s

     sales force that EquiAlt was going to change the existing policy of allowing investors to

     redeem their investment prior to the maturity date of the debentures. Rybicki explained

     that he was changing the policy allowing redemptions upon 60 days’ notice in order to

     protect the future of the fund. At around the same time, he directed EquiAlt’s Senior

     Manager for Investors Relations to remove all the language concerning the existing

     redemption policy from EquiAlt’s marketing materials.

       78.     Internal communications also indicate that Rybicki and Davison knew that the

     investments in the Funds were anything but “low risk,” because they knew that they were

     paying old investors with funds raised from new investors. For example, in one email

     dated June 8, 2019 between Rybicki and Davison, they discussed the need to increase the

     liquidity in the EA SIP Fund before redeeming an investor’s money. The email also

     indicates that Rybicki and Davison planned to use new investor funds to redeem old

     investor money. In the email, Rybicki states:

                           These two investments are being paid back and he is
                           going to renew with another 50k but doesn’t want to
                           be charged 3 investment fees by vantage and
                           therefore would like all monies to be under one
                           debenture.

                           Brian, We talked about this a few weeks ago before
                           you left and we wanted to raise the liquidity in EA
                           SIP before sending back. Over the last 3 weeks we
                           raised over 400k to cover the fund and this return
                           until the money is reinvested. (emphasis supplied).




                                                27
Case 8:20-cv-00325-MSS-AEP
            Case 2:21-mc-00909
                             Document
                               Document
                                      1381 Filed
                                           Filed07/09/20
                                                 07/26/21 Page
                                                          Page28
                                                               28of
                                                                 of38
                                                                    38PageID 2995




        iii.    False Statements About Compliance with Applicable Laws, and
                Management

       79.     EquiAlt falsely told investors in at least one Fund (Fund 2) it was registered with

     the Commission since 2009. In truth, neither EquiAlt nor the Funds have ever been

     registered with the Commission in any capacity.

       80.     Written sales materials provided to investors also stated that “payments to

     licensed brokers and/or finders may be made in compliance with applicable federal and

     state securities laws.” In reality, during a period of several years the Funds and BR Support

     Services paid commissions totaling millions of dollars to unlicensed and unregistered sales

     agents deployed by EquiAlt to market and promote the Funds’ investments.

       81.     In addition, as detailed above, Rybicki and Davison were informed by multiple

     attorneys representing third-party sales agents and others that under various securities

     regulations and laws, the Funds could only be sold by a registered broker -dealer. Davison

     and Rybicki chose to ignore these warnings and continued to willfully and intentionally

     violate the registration laws and to inform third-party sales agents that they did not need to

     be registered to sell the Funds.

       82.     Investors were even misled about the persons involved in managing the Funds.

     At least two different versions of the PPMs for Funds 1 and 2 identified an individual

     referred to herein as “DD” as a CPA with an MBA degree who was serving as EquiAlt’s

     Chief Financial Officer. The description of DD’s professional background highlighted

     DD’s prior experience at a Big-Four accounting firm, with SEC reporting requirements, as

     a CFO of a $100 million real estate mortgage and title company, and as an author.




                                                  28
Case 8:20-cv-00325-MSS-AEP
            Case 2:21-mc-00909
                             Document
                               Document
                                      1381 Filed
                                           Filed07/09/20
                                                 07/26/21 Page
                                                          Page29
                                                               29of
                                                                 of38
                                                                    38PageID 2996




     However, as both Davison and Rybicki were well aware, DD has never worked as

     EquiAlt’s CFO. In fact, she has never worked for EquiAlt in any capacity.

                                             V. CLAIMS FOR RELIEF
                                                  COUNT I
                        Violations of Sections 5(a) and 5(c) of the Securities Act
                                          (Against all Defendants)
        83.        The Commission repeats and realleges paragraphs 1 through 82 of this Amended

     Complaint as if fully set forth herein.

        84.        No registration statement was filed or in effect with the Commission pursuant to

     the Securities Act with respect to the securities issued by the Defendants as described in

     this Amended Complaint and no exemption from registration existed with respect to these

     securities.

         85.   From January 2011 through February 14, 2020, the Defendants directly and

                   indirectly:

                        (a)      made use of any means or instruments of transportation or
                                 communication in interstate commerce or of the mails to sell
                                 securities, through the use or medium of a prospectus or otherwise;


                        (b)      carried or caused to be carried securities through the mails or in
                                 interstate commerce, by any means or instruments of transportation,
                                 for the purpose of sale or delivery after sale; or


                        (c)      made use of any means or instruments of transportation or
                                 communication in interstate commerce or of the mails to offer to sell
                                 or offer to buy through the use or medium of any prospectus or
                                 otherwise any security,




                                                      29
Case 8:20-cv-00325-MSS-AEP
            Case 2:21-mc-00909
                             Document
                               Document
                                      1381 Filed
                                           Filed07/09/20
                                                 07/26/21 Page
                                                          Page30
                                                               30of
                                                                 of38
                                                                    38PageID 2997




     without a registration statement having been filed or being in effect with the Commission

     as to such securities.

        86.     By reason of the foregoing the Defendants have directly or indirectly violated,

     and unless enjoined and restrained are reasonably likely to continue to violate Sections 5(a)

     and 5(c) of the Securities Act, 15 U.S.C. §§ 77e(a) and 77e(c).

                                             COUNT II

                        Violations of Section 17(a)(1) of the Securities Act
                                     (Against All Defendants)
        87.     The Commission repeats and realleges paragraphs 1 through 82 of this

     Amended Complaint as if fully set forth herein.

        88.     From January 2011 through February 14, 2020, the Defendants, in the offer or

     sale of securities by use of the means or instruments of transportation or communication in

     interstate commerce or by use of the mails, directly or indirectly, knowingly or recklessly

     employed devices, schemes or artifices to defraud.

        89.     By reason of the foregoing, the Defendants have directly or indirectly violated,

     and unless enjoined and restrained are reasonably likely to continue to violate, Section

     17(a)(1) of the Securities Act, 15 U.S.C. § 77q(a)(1).

                                              COUNT III

                          Violations of Section 17(a)(2) of the Securities Act
                                       (Against All Defendants)

        90.     The Commission repeats and realleges Paragraphs 1 through 82 of this

     Amended Complaint as if fully set forth herein.




                                                  30
Case 8:20-cv-00325-MSS-AEP
            Case 2:21-mc-00909
                             Document
                               Document
                                      1381 Filed
                                           Filed07/09/20
                                                 07/26/21 Page
                                                          Page31
                                                               31of
                                                                 of38
                                                                    38PageID 2998




       91.     From January 2011 through February 14, 2020, the Defendants, in the offer or

     sale of securities by use of the means or instruments of transportation or communication in

     interstate commerce or by the use of the mails, directly or indirectly negligently obtained

     money or property by means of untrue statements of material facts or omissions to state

     material facts necessary to make the statements made, in the light of the circumstances

     under which they were made, not misleading.

       92.     By reason of the foregoing, the Defendants have directly or indirectly violated,

     and unless enjoined and restrained, are reasonably likely to continue to violate, Section

     17(a)(2) of the Securities Act, 15 U.S.C. § 77q(a)(2).

                                               COUNT IV

                         Violations of Section 17(a)(3) of the Securities Act
                                      (Against All Defendants)

       93.     The Commission repeats and realleges Paragraphs 1 through 82 of this Amended

     Complaint as if fully set forth herein.

       94.     From January 2011 through February 14, 2020, the Defendants, in the offer or

     sale of securities by use of the means or instruments of transportation or communication in

     interstate commerce and by the use of the mails, directly or indirectly negligently engaged

     in transactions, practices and courses of business which have operated, are now operating

     or will operate as a fraud or deceit upon the purchasers.

       95.     By reason of the foregoing, the Defendants have directly or indirectly violated,

     and unless enjoined and restrained, are reasonably likely to continue to violate, Section

     17(a)(3) of the Securities Act, 15 U.S.C. § 77q(a)(3).




                                                  31
Case 8:20-cv-00325-MSS-AEP
            Case 2:21-mc-00909
                             Document
                               Document
                                      1381 Filed
                                           Filed07/09/20
                                                 07/26/21 Page
                                                          Page32
                                                               32of
                                                                 of38
                                                                    38PageID 2999




                                                 COUNT V

               Violations of Section 10(b) and Rule 10b-5(a) of the Exchange Act
                                       (Against All Defendants)

       96.     The Commission repeats and realleges Paragraphs 1 through 82 of this Amended

     Complaint as if fully set forth herein.

       97.     From January 2011 through February 14, 2020, the Defendants, directly and

     indirectly, by use of the means and instrumentalities of interstate commerce, or of the mails

     in connection with the purchase or sale of securities, knowingly or recklessly employed

     devices, schemes or artifices to defraud.

       98.     By reason of the foregoing, the Defendants have directly or indirectly directly

     violated, and unless enjoined and restrained, are reasonably likely to continue to violate,

     Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5(a), 17 C.F.R. §

     240.10b-5(a), thereunder.

                                               COUNT VI

               Violations of Section 10(b) and Rule 10b-5(b) of the Exchange Act
                                      (Against All Defendants)


       99.     The Commission repeats and realleges Paragraphs 1 through 82 of this Amended

     Complaint as if fully set forth herein.

       100.    From January 2011 through February 14, 2020, the Defendants, directly and

     indirectly, by use of the means and instrumentalities of interstate commerce, or of the mails

     in connection with the purchase or sale of securities, knowingly or recklessly made untrue




                                                  32
Case 8:20-cv-00325-MSS-AEP
            Case 2:21-mc-00909
                             Document
                               Document
                                      1381 Filed
                                           Filed07/09/20
                                                 07/26/21 Page
                                                          Page33
                                                               33of
                                                                 of38
                                                                    38PageID 3000




     statements of material facts or omitted to state material facts necessary in order to make

     the statements made, in light of the circumstances under which they were made, not

     misleading.

       101.    By reason of the foregoing, the Defendants have directly and indirectly violated,

     and unless enjoined, are reasonably likely to continue to violate, Section 10(b) of the

     Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5(b), 17 C.F.R. § 240.10b-5(b),

     thereunder.

                                               COUNT VII

               Violations of Section 10(b) and Rule 10b-5(c) of the Exchange Act
                                      (Against All Defendants)


       102.    The Commission repeats and realleges Paragraphs 1 through 82 of this Amended

     Complaint as if fully set forth herein.

       103.    From January 2011 through February 14, 2020, the Defendants, directly and

     indirectly, by use of the means and instrumentalities of interstate commerce, or of the mails

     in connection with the purchase or sale of securities, knowingly or recklessly engaged in

     acts, practices and courses of business which operated as a fraud upon the purchasers of

     such securities.

       104.    By reason of the foregoing, the Defendants have directly and indirectly violated,

     and unless enjoined and restrained, are reasonably likely to continue to violate, Section

     10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5(c), 17 C.F.R. § 240.10b-

     5(c), thereunder.




                                                  33
Case 8:20-cv-00325-MSS-AEP
            Case 2:21-mc-00909
                             Document
                               Document
                                      1381 Filed
                                           Filed07/09/20
                                                 07/26/21 Page
                                                          Page34
                                                               34of
                                                                 of38
                                                                    38PageID 3001




                                               COUNT VIII

                  Section 20(a) of the Exchange Act – Control Person Liability
     (Against Davison and Rybicki for EquiAlt, Fund 1, Fund 2, Fund 3 and the EA SIP
          Fund’s Violations of Section 10(b) and Rule 10b-5 of the Exchange Act)


       105.    The Commission repeats and realleges Paragraphs 1 through 82 of this Amended

     Complaint as if fully set forth herein.

       106.    From January 2011 through February 14, 2020, Davison and Rybicki have been,

     directly or indirectly, control persons of EquiAlt, Fund 1, Fund 2, Fund 3, and the EA SIP

     Fund for purposes of Section 20(a) of the Exchange Act, 15 U.S.C. § 78t(a).

       107.    From January 2011 through February 14, 2020, EquiAlt, Fund 1, Fund 2, Fund

     3, and the EA SIP Fund violated Section 10(b) and Rule 10b-5 of the Exchange Act.

       108.    As control persons of EquiAlt, Fund 1, Fund 2, Fund 3 and the EA SIP Fund are

     jointly and severally liable with and to the same extent as EquiAlt, Fund 1, Fund 2, Fund

     3 and the EA SIP Fund for each of their violations of Section 10(b) and Rule 10b-5 of the

     Exchange Act.

       109.    By reason of the foregoing, Davison and Rybicki have directly and indirectly

     violated, and unless enjoined and restrained, are reasonably likely to continue to violate,

     Sections 10(b) and 20(a) and Rule 10b-5 of the Exchange Act, 15 U.S.C. § 78j(b) and §

     78t(a), and 17 C.F.R. § 240.10b-5.




                                                   34
Case 8:20-cv-00325-MSS-AEP
            Case 2:21-mc-00909
                             Document
                               Document
                                      1381 Filed
                                           Filed07/09/20
                                                 07/26/21 Page
                                                          Page35
                                                               35of
                                                                 of38
                                                                    38PageID 3002




                                               COUNT IX

              Aiding and Abetting Violations of Section 15(a) of the Exchange Act

                               (Against EquiAlt, Davison, and Rybicki)

       110.    The Commission repeats and realleges paragraphs 1 through 82 of this Amended

     Complaint as if fully set forth herein.

       111.    Several unregistered sales agents used by Defendants to sell the Funds’ securities

     acted as brokers or dealers and have made use of the mails or any means or instrumentality

     of interstate commerce to effect transactions in securities, or to induce or attempt to induce

     the purchase or sale of securities, without being associated with a broker or dealer that was

     registered as, or associated with, the Commission in accordance with Section 15(b) of the

     Exchange Act, 15 U.S.C. § 78o(b), in violation of Section 15(a) of the Exchange Act 15

     U.S.C. § 78o(a).

       112.    These agents solicited investments in the Funds, provided investors with offering

     materials, provided advice on the merits of the investment, and received transaction-based

     compensation. They have never been registered with the Commission as broker-dealers or

     associated with a registered broker-dealer.

       113.    Defendants EquiAlt, Davison, and Rybicki, knowingly or recklessly,

     substantially assisted the violations of Section 15(a) of the Exchange Act by these

     unregistered sales agents. Unless enjoined, Defendants EquiAlt, Davison, and Rybicki are

     reasonably likely to continue to provide substantial assistance in connection with the

     violations of Section 15(a) of the Exchange Act by these unregistered sales agents.




                                                   35
Case 8:20-cv-00325-MSS-AEP
            Case 2:21-mc-00909
                             Document
                               Document
                                      1381 Filed
                                           Filed07/09/20
                                                 07/26/21 Page
                                                          Page36
                                                               36of
                                                                 of38
                                                                    38PageID 3003




                                     RELIEF REQUESTED
            WHEREFORE, the Commission respectfully requests the Court find the

     Defendants committed the violations alleged, and:

                                             A.
                       Permanent Injunctive and Permanent Injunction

            Issue a Preliminary Injunction and a Permanent Injunction and restraining and

     enjoining: (1) the Defendants from violating Sections 5(a) and 5(c) and 17(a) of the

     Securities Act and Sections 10(b) and 15(a)(1) and Rule 10b-5 of the Exchange Act; (2)

     Davison and Rybicki from violating Section 20(a) of the Exchange Act; and (3) EquiAlt,

     Davison and Rybicki from aiding and abetting violations of Section 15(a) of the Exchange

     Act.

                                               B.
                                          Asset Freeze

            Maintain the Order freezing the assets of the Defendants and Relief Defendants,

     previously entered.

                                             C.
                                   Appointment of a Receiver

            Retain the Receiver previously appointed over Defendants EquiAlt, Fund 1, Fund

     2, Fund 3, EA SIP Fund, and the Relief Defendants.

                                               D.
                                      Records Preservation

            Maintain the Order, previously entered, restraining and enjoining Defendants and

     Relief Defendants, their directors, officers, agents, servants, employees, attorneys,

     depositories, banks, and those persons in active concert or participation with any one or




                                                36
Case 8:20-cv-00325-MSS-AEP
            Case 2:21-mc-00909
                             Document
                               Document
                                      1381 Filed
                                           Filed07/09/20
                                                 07/26/21 Page
                                                          Page37
                                                               37of
                                                                 of38
                                                                    38PageID 3004




     more of them, and each of them, from, directly or indirectly, destroying, mutilating,

     concealing, altering, disposing of, or otherwise rendering illegible in any manner, and of

     the books, records, documents, correspondence, brochures, manuals, papers, ledgers,

     accounts, statements, obligations, files and other property of or pertaining to Defendants

     and Relief Defendants, wherever located and in whatever form, electronic or otherwise,

     that refer or relate to the acts or courses of conduct alleged in this Amended Complaint,

     until further Order of this Court.

                                                   E.

                            Disgorgement and Prejudgment Interest

            Issue an Order directing the Defendants and Relief Defendants to disgorge all ill-

     gotten gains or proceeds received from investors as a result of the acts and/or courses of

     conduct complained of herein, with prejudgment interest thereon.

                                                   F.
                                          Civil Money Penalties

            Issue an Order directing the Defendants to pay civil money penalties pursuant to

     Section 20(d) of the Securities Act and Section 21(d) of the Exchange Act.

                                                  G.
                                             Further Relief

            Grant such other and further relief as may be necessary and appropriate.

                                                 H.
                                      Retention of Jurisdiction

            Further, the Commission respectfully requests that the Court retain jurisdiction over

     this action in order to implement and carry out the terms of all orders and decrees that it




                                                   37
Case 8:20-cv-00325-MSS-AEP
            Case 2:21-mc-00909
                             Document
                               Document
                                      1381 Filed
                                           Filed07/09/20
                                                 07/26/21 Page
                                                          Page38
                                                               38of
                                                                 of38
                                                                    38PageID 3005




     may enter, or to entertain any suitable application or motion by the Commission for

     additional relief within the jurisdiction of this Court.

                                   DEMAND FOR JURY TRIAL

             The Commission hereby demands a trial by jury in this case.



     Dated: July 9, 2020                                        Respectfully submitted,

                                             By:                s/ Alise Johnson
                                                                Alise Johnson
                                                                Senior Trial Counsel
                                                                Fla. Bar No. 0003270
                                                                E-mail: johnsonali@sec.gov
                                                                Lead Attorney

                                                                Attorney for Plaintiff
                                                                SECURITIES AND EXCHANGE
                                                                COMMISSION
                                                                801 Brickell Avenue, Suite 1950
                                                                Miami, Florida 33131
                                                                Telephone: (305) 982-6300
                                                                Facsimile: (305) 536-4154

                                   CERTIFICATE OF SERVICE

             I hereby certify that on July 9, 2020, I electronically filed the foregoing document

     with the Clerk of the Court using CM/ECF, which will send a notice of such filing to all

     counsel of record.

                                                                       s/ Alise Johnson
                                                                       Alise Johnson




                                                   38
